— Order, Supreme Court, New York County (Edward H. Lehner, J.), entered January 8, 1991, which, inter alia, granted the defendant City of New York summary judgment dismissing the complaint, unanimously affirmed, without costs.
The City’s motion for summary judgment was properly granted since plaintiff ignored the contract’s provisions (i) for notification to the City that work being directed by the City as contract work was, in plaintiff’s view, extra work entitling it to additional compensation and (ii) for failure to document the cost of this disputed work with contemporaneous records showing the labor and material costs attributable thereto (Kalisch-Jarcho, Inc. v City of New York, 72 NY2d 727).
It is plaintiff’s reliance on the purported conversations, meetings, and cost estimates to substantiate its claim for additional compensation which the contract language specifically prevents (see, Naclerio Contr. Co. v Environmental Protection Admin., 113 AD2d 707) and which may not be circumvented by quantum meruit (see, Buckley & Co. v City of New York, 121 AD2d 933, 936, lv dismissed 69 NY2d 742). Concur —Murphy, P. J., Carro, Rosenberger, Kupferman and Ross, JJ.